Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 4, 7 and 10 are pending. 

Response to Arguments

2.	Applicant’s arguments, see Remarks pages 6-7, filed 11/05/2020, with respect to the rejection(s) of claim(s) 3, 6, 9, and 12 (incorporated in claims 1, 4, 7, and 10) under 35 U.S.C. 103 as being unpatentable over Luo et al, US 2019/0373627 hereafter Luo in view of KAZMI, US 2010/0041384 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Luo et al, US 2019/0373627 hereafter Luo in view of Siomina et al, US 2016/0198339.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1, 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al, US 2019/0373627 hereafter Luo in view of Siomina et al, US 2016/0198339 hereafter Siomina.  

As for claim 1, Luo discloses:
An Integrated Access and Backhaul (IAB) node comprising: 
processing circuitry (Luo, FIG. 12, [0169], The processor 1240) configured to have a capability to communicate IAB information with an another IAB node (Luo, Figure 4, 405. FIG. 2B, [0095], [0096], [0111], Having the capability to communicate with child/another IAB node); and 
transmitting circuitry (Luo, FIG. 12, 1120, 1225, [0169], The transceiver and antenna) configured to transmit, to the another IAB node, a set of one or more parameters used for coordinating downlink resources and uplink resources in radio resources to be used for the IAB communication (Luo, FIG. 2B, FIG. 4, [0096], [0100]-[0104], [0111], Transmitting to child/another IAB/DU node SPI (scheduling plan information) for resource scheduling coordination information to be used for IAB communication. Scheduling including resources for uplink and downlink IAB/DU communication).

Luo discloses transmitting, to the another IAB node, capability information used for indicating supported capabilities by the IAB node (Luo, FIG. 2B, FIG. 4, [0096], [0100]-[0104], [0111], Transmitting to child/another IAB/DU capability/configuration information used for supporting capabilities by the IAB node).

Luo does not explicitly disclose the transmitting circuitry is further configured to transmit, to the another node, capability information used by the node for indicating supported capabilities; wherein the supported capabilities comprise a capability of band combinations.

However, Siomina discloses the transmitting circuitry is further configured to transmit, to the another node, capability information used by the node for indicating supported capabilities; wherein the supported capabilities comprise a capability of band combinations (Siomina, [0006], [0008], [0009], [0035], Transmit to another node the capability information used for the node for indicating enabled/supported at least one combination of bands).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo with the transmitting circuitry is further configured to transmit, to the another node, capability information (Siomina, [0034]). 

As for claim 4, Luo discloses:
An Integrated Access and Backhaul (IAB) node comprising: 
processing circuitry (Luo, FIG. 12, [0169], The processor 1240) configured to have a capability to communicate IAB information with an another IAB node (Luo, Figure 4, 405. FIG. 2B, [0095], [0096], [0111], Having the capability to communicate with another IAB/DU node); and 
receiving circuitry (Luo, FIG. 12, 1120, 1225, [0169], The transceiver and antenna) configured to receive, from the another IAB node, a set of one or more parameters used for coordinating downlink resources and uplink resources in radio resources to be used for the IAB communication (Luo, FIG. 2B, FIG. 4, [0096], [0100]-[0104], [0111], Receiving from another IAB/DU node SPI (scheduling plan information) for resource scheduling coordination information to be used for IAB communication. Scheduling including resources for uplink and downlink IAB/DU communication).

Luo discloses receiving, at another IAB node, capability information used for indicating supported capabilities by the IAB node (Luo, FIG. 2B, FIG. 4, [0096], [0100]-[0104], [0111], Receiving at another IAB/DU capability/configuration information used for supporting capabilities by the IAB node).



However, Siomina discloses the transmitting circuitry is further configured to transmit, to the another node, capability information used by the node for indicating supported capabilities; wherein the supported capabilities comprise a capability of band combinations (Siomina, [0006], [0008], [0009], [0035], Transmit to another node the capability information used for the node for indicating enabled/supported at least one combination of bands).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo with the transmitting circuitry is further configured to transmit, to the another node, capability information used by the node for indicating supported capabilities; wherein the supported capabilities comprise a capability of band combinations as taught by Siomina to provide improved communication performance and efficiency (Siomina, [0034]). 

As for claim 7, Luo discloses:
A method of an Integrated Access and Backhaul (IAB) node comprising: 
(Luo, Figure 4, 405. FIG. 2B, [0095], [0096], [0111], Having the capability to communicate with child/another IAB node); and 
transmitting, to the another IAB node, a parameter(s) used for coordinating downlink resources and uplink resources in radio resources to be used for the IAB communication (Luo, FIG. 2B, FIG. 4, [0096], [0100]-[0104], [0111], Transmitting to child/another IAB/DU node SPI (scheduling plan information) for resource scheduling coordination information to be used for IAB communication. Scheduling including resources for uplink and downlink IAB/DU communication).

Luo discloses transmitting, to the another IAB node, capability information used for indicating supported capabilities by the IAB node (Luo, FIG. 2B, FIG. 4, [0096], [0100]-[0104], [0111], Transmitting to child/another IAB/DU capability/configuration information used for supporting capabilities by the IAB node).

Luo does not explicitly disclose the transmitting circuitry is further configured to transmit, to the another node, capability information used by the node for indicating supported capabilities; wherein the supported capabilities comprise a capability of band combinations.

However, Siomina discloses the transmitting circuitry is further configured to transmit, to the another node, capability information used by the node for indicating supported capabilities; wherein the supported capabilities comprise a capability of band (Siomina, [0006], [0008], [0009], [0035], Transmit to another node the capability information used for the node for indicating enabled/supported at least one combination of bands).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo with the transmitting circuitry is further configured to transmit, to the another node, capability information used by the node for indicating supported capabilities; wherein the supported capabilities comprise a capability of band combinations as taught by Siomina to provide improved communication performance and efficiency (Siomina, [0034]). 

As for claim 10, Luo discloses:
A method of an Integrated Access and Backhaul (IAB) node capabilities and signaling, the method comprising: 
communicating by the IAB node, IAB information with an another IAB node (Luo, Figure 4, 405. FIG. 2B, [0095], [0096], [0111], Having the capability to communicate with child/another IAB node); and 
receiving, from the another IAB node, a set of one or more parameters used for coordinating downlink resources and uplink resources in radio resources to be used for the IAB communication (Luo, FIG. 2B, FIG. 4, [0096], [0100]-[0104], [0111], Receiving from another IAB/DU node SPI (scheduling plan information) for resource scheduling coordination information to be used for IAB communication. Scheduling including resources for uplink and downlink IAB/DU communication).

Luo discloses receiving, at another IAB node, capability information used for indicating supported capabilities by the IAB node (Luo, FIG. 2B, FIG. 4, [0096], [0100]-[0104], [0111], Receiving at another IAB/DU capability/configuration information used for supporting capabilities by the IAB node).

Luo does not explicitly disclose the transmitting circuitry is further configured to transmit, to the another node, capability information used by the node for indicating supported capabilities; wherein the supported capabilities comprise a capability of band combinations.

However, Siomina discloses the transmitting circuitry is further configured to transmit, to the another node, capability information used by the node for indicating supported capabilities; wherein the supported capabilities comprise a capability of band combinations (Siomina, [0006], [0008], [0009], [0035], Transmit to another node the capability information used for the node for indicating enabled/supported at least one combination of bands).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luo with the transmitting circuitry is further configured to transmit, to the another node, capability information used by the node for indicating supported capabilities; wherein the supported (Siomina, [0034]). 

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

YAMADA et al, US 2015/0271841 paragraph [0160] the wireless terminal may inform the node of its UE capability information related to support of transmitting the D2D signal for each band combination and paragraph [0174] discloses the wireless terminal is configured to generate capability information related to support transmission of D2D communications for combinations of the plural frequency bands.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469